433 F.2d 1309
75 L.R.R.M. (BNA) 2847, 64 Lab.Cas.  P 11,337
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.MIDWAY CLOVER FARM MARKET, INC., Respondent.
No. 20330.
United States Court of Appeals, Sixth Circuit.
Dec. 8, 1970.

On Petition to Enforce an Order of the National Labor Relations Board.
Arthur L. Fox, II, N.L.R.B., Washington, D.C., Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, John D. Burgoyne, Attys, N.L.R.B., Washington, D.C., on the brief, for petitioner.
Robert D. Randolph, Pittsburgh, Pa., for respondent.
Before PHILLIPS, Chief Judge, McCREE, Circuit Judge, and O'SULLIVAN, Senior Circuit Judge.

ORDER

1
This case is before the court upon the application of the National Labor Relations Board to enforce its order reported at 175 N.L.R.B. No. 151.  Reference is made to the decision and order of the Board for a recitation of the facts.


2
This court holds that the part of the order requiring reinstatement of Stewart Prindle with backpay is not supported by substantial evidence on the record when considered as a whole, for the reasons stated in the opinion of the trial examiner and the dissenting opinion of Chairman McCulloch.


3
It is ordered that enforcement is denied as to that part of the Board's order requiring the reinstatement of Stewart Prindle with backpay.  It is further ordered that in all other respects enforcement is granted.


4
Judge McCree would enforce the order of the Board in its entirety.